Citation Nr: 1007735	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from December 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

On May 13, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the issue of entitlement to service connection 
for bilateral hearing loss disability is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) of the issue of 
entitlement to service connection for bilateral hearing loss 
disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his authorized 
representative, has withdrawn the appeal with respect to the 
issue of bilateral hearing loss disability and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to 
service connection for bilateral hearing loss disability is 
dismissed.


REMAND

The Veteran also seeks service connection for tinnitus.  He 
as afforded a VA examination in May 2007.  This examiner 
noted that the claims file was not provided for her review.  
Following interview of the Veteran and examination, the 
audiologist stated that "there is no evidence of significant 
acoustic trauma at any frequency that could be attributed to 
post-military noise exposure of 37 years and tinnitus."  She 
then opined that it was not at least as likely as not that 
hearing loss or tinnitus was related to military service.  
The Board is unable to clearly discern the meaning of the 
audiologist's stated rationale.  Accordingly, it finds that 
the file should be forwarded to the examining audiologist for 
review and clarification of the rationale underlying her 
opinion.

In light of the above discussion, the Board has determined 
that additional action is necessary.  Accordingly, the case 
is REMANDED for the following action:

1.  The claims file should be returned to 
the physician who conducted the May 2007 
VA audiological examination.  The 
audiologist should be requested to review 
the claims file, to include the Veteran's 
lay statements regarding the onset of his 
claimed tinnitus.  

Following review of the claims file, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that tinnitus is related to any disease 
or injury in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

The Board notes that if the audiologist 
who conducted the May 2007 examination is 
unavailable, an additional examination 
should be scheduled to address the above 
questions.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


